



Exhibit 10.30


EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
FOR EXECUTIVES


You have been granted the number of restricted stock units (“Restricted Stock
Units”) indicated below by Equinix, Inc. (the “Company”) on the following terms:
Name:                     
Employee Id #:                
Restricted Stock Unit Award Details:


Date of Grant:                February 22, 2019            
Award Number:                        
Minimum Restricted Stock Units (0%):     
Target Restricted Stock Units (100%):    
Max Restricted Stock Units (200%):
Performance Period:            January 1, 2019 through December 31, 2021


Each Restricted Stock Unit represents the right to receive one share of the
Common Stock of the Company, and any Dividend Equivalents thereon prior to
settlement, subject to the terms and conditions contained in this Notice of
Restricted Stock Unit Award for Executives and the Restricted Stock Unit
Agreement (together, the “Agreement”). Capitalized terms not otherwise defined
in this Agreement shall have the meaning set forth in the 2000 Equity Incentive
Plan (the “Plan”).


Vesting Schedule:
Vesting is dependent upon continuous active service as an employee, consultant
or director of the Company or a subsidiary of the Company (“Service”) throughout
the vesting period.
The Restricted Stock Units, and any Dividend Equivalents thereon, shall vest in
a number of shares determined based on the total shareholder return (“TSR”) of
the Company’s Common Stock (“EQIX”) against the IWB Russell 1000 Index Fund (the
“Index”), calculated using the 30-day trading averages for both EQIX and the
Index prior to the start (January 1, 2019) and end (December 31, 2021) of the
Performance Period, and including the reinvestment of regular dividends paid by
the Company and by the Index (provided both the Company and the Index are paying
regular dividends). EQIX performance above and below that of the Index results
in the scaling set forth on Exhibit A hereto. The number of Restricted Stock
Units, and any Dividend Equivalents thereon, vesting under the award may range
from 0% to 200% of the Target Restricted Stock Units as further illustrated on
the attached Exhibit A.
Vesting shall occur on the first Trading Day that coincides with or follows the
date upon which the Board, or a committee thereof, certifies the TSR over the
Performance Period. Any Restricted Stock Units, and Dividend Equivalents
thereon, that fail to vest based on the Company’s TSR achievement shall be
forfeited to the Company.
In the event of a Change in Control before the end of the 2021 fiscal year, the
Performance Period shall be deemed terminated as of the effective date of the
Change in Control (the “Shortened Performance Period”), such that TSR shall be
calculated against the Index using the 30-day trading averages for both EQIX and
the Index at the start and end of the Shortened Performance Period, including
reinvested dividends (provided both the Company and the Index are paying regular
dividends), to determine the number of the Restricted Stock Units, and any
Dividend Equivalents thereon, that are deemed earned in an amount ranging from
0% to 200% as further illustrated on the attached Exhibit A, but that will
remain unvested until December 31, 2021, except as otherwise provided in the
Plan and the Agreement. The remaining unearned Restricted Stock Units, and
Dividend Equivalents thereon, shall be forfeited to the Company upon such Change
in Control (and such forfeited Restricted Stock Units, and any Dividend
Equivalents thereon, will not accelerate in the event this Award is not assumed
or substituted with a new award).
By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock Units, and any Dividend
Equivalents thereon, are granted under and governed by the terms and conditions
of the Plan and the Agreement that is attached to and made a part of this
document.





--------------------------------------------------------------------------------





You further agree that the Company may deliver by email all documents relating
to the Plan or this Award (including, without limitation, prospectuses required
by the U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.
By your signature below, you agree to cover all Tax-Related Items as defined in
the Agreement.
Recipient:
 
Equinix, Inc.
Signature:__________________________
 
By: /s/ Charles Meyers    
 
 
 
Print Name:________________________
 
Title: CEO & President     
 
 
 
Date:__________________________
 
 
 
 
 






--------------------------------------------------------------------------------





EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Payment for Shares
No payment is required for the Restricted Stock Units, and any Dividend
Equivalents thereon, you receive.
Vesting
The Restricted Stock Units, and any Dividend Equivalents thereon, that you are
receiving will vest in accordance with the Vesting Schedule stated in the Notice
of Restricted Stock Unit Award for Executives.


No additional Restricted Stock Units, or any Dividend Equivalents thereon, vest
after your Service has terminated for any reason. It is intended that vesting in
the Restricted Stock Units, and any Dividend Equivalents thereon, is
commensurate with a full-time work schedule. For possible adjustments that may
be made by the Company, see the provision below entitled “Leaves of Absence and
Part-Time Work.”
Dividend Equivalents
You will be credited with Dividend Equivalents equal to the dividends you would
have received if you had been the record owner of the Common Stock underlying
the Restricted Stock Units on each dividend record date on or after the Date of
Grant and through the date you receive a settlement pursuant to the provision
below entitled “Settlement of Units” (the “Dividend Equivalent”). Dividend
Equivalents shall be subject to the same terms and conditions as the Restricted
Stock Units originally awarded pursuant to this Agreement, and they shall vest
(or, if applicable, be forfeited) as if they had been granted at the same time
as the original Restricted Stock Unit award. If a dividend on the Common Stock
is payable wholly or partially in Common Stock, the Dividend Equivalent
representing that portion shall be in the form of additional Restricted Stock
Units, credited on a one-for-one basis. If a dividend on the Common Stock is
payable wholly or partially in cash, the Dividend Equivalent representing that
portion shall be in the form of cash, which will be paid to you, without
interest, as described below in the provision “Settlement of Units;” provided,
however, that the Committee may, in its discretion, provide that the cash
portion of any extraordinary distribution on the Common Stock shall be in the
form of additional Restricted Stock Units. If a dividend on the Common Stock is
payable wholly or partially in other than cash or Common Stock, the Committee
may, in its discretion, provide for such Dividend Equivalents with respect to
that portion as it deems appropriate under the circumstances.
Settlement of Units
Each Restricted Stock Unit, and any Dividend Equivalents thereon, will be
settled on the first Trading Day that occurs on or after the day when the
Restricted Stock Unit vests. However, each Restricted Stock Unit, and any
Dividend Equivalents thereon, must be settled not later than March 15 of the
calendar year after the calendar year in which the Restricted Stock Unit vests.
At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Restricted Stock Unit and an amount of cash, without
additional earnings and rounded to the nearest whole cent, equal to (i) any
fractional shares and (ii) the cash portion of the accumulated Dividend
Equivalents applicable to the vested Restricted Stock Units, less any
Tax-Related Items withholding. Any cash may be distributed to you directly or
may be used to offset the amount of any Tax-Related Items withholding arising
from the vesting/settlement of the Restricted Stock Units and any Dividend
Equivalents thereon.
Trading Day
“Trading Day” means a day that satisfies each of the following requirements:
- The Nasdaq Global Market is open for trading on that day;
- You are permitted to sell shares of Common Stock on that day without incurring
liability under Section 16(b) of the Securities Exchange Act;
- Either (a) you are not in possession of material non-public information that
would make it illegal for you to sell shares of the Company’s Common Stock on
that day under Rule 10b-5 of the U.S. Securities and Exchange Commission or (b)
you have a trading plan that complies with the requirements of Rule 10b5-1(c)(1)
of the Securities Exchange Act that covers the shares underlying the vesting
Restricted Stock Units;
- Under the Company’s Insider Trading Policy, you are permitted to sell shares
of Common Stock on that day, and
- You are not prohibited from selling shares of Common Stock on that day by a
written agreement between you and the Company or a third party.






--------------------------------------------------------------------------------





Change in Control
Except to the extent set forth in the Notice of Restricted Stock Unit Award, in
the event of any Change in Control, vesting of the Target Restricted Stock
Units, and any Dividend Equivalents thereon, will automatically accelerate in
full as described in Article X of the Plan. However, vesting of the Target
Restricted Stock Units, and any Dividend Equivalents thereon, will
not automatically accelerate if and to the extent the Restricted Stock Units
are, in connection with the Change in Control, either to be assumed by the
successor corporation (or its parent) or to be replaced with a comparable award
for shares of the capital stock of the successor corporation (or its parent).
The determination of award comparability will be made by the Committee, and its
determination will be final, binding and conclusive.


In addition, you will vest as to 50% of the unvested Target Restricted Stock
Units, and any Dividend Equivalents thereon, if the Company is subject to a
Change in Control before your Service terminates, and you are subject to a
Qualifying Termination (as defined below) within 12 months after the Change in
Control.


Notwithstanding the foregoing, any action taken in connection with a Change in
Control must either (a) preserve the exemption of the Restricted Stock Units,
and any Dividend Equivalents thereon, from Section 409A of the Code or
(b) comply with Section 409A of the Code.
Qualifying Termination
A Qualifying Termination means a Separation (as defined below) resulting from:
(a) involuntary discharge for any reason other than Cause (as defined below)
within 12 months after a Change in Control; or (b) your voluntary resignation
for Good Reason (as defined below), between the date that is four months
following a Change in Control and the date that is 12 months following a Change
in Control; provided, however, that the grounds for Good Reason may arise at any
time within the 12 months following the Change in Control.
Cause means your unauthorized use or disclosure of trade secrets that causes
material harm to the Company, your conviction of, or a plea of “guilty” or “no
contest” to, a felony or your gross misconduct.


Good Reason1 means: (i) a material diminution in your authority, duties or
responsibilities, provided, however, if by virtue of the Company being acquired
and made a division or business unit of a larger entity following a Change in
Control, you retain substantially similar authority, duties or responsibilities
for such division or business unit of the acquiring corporation but not for the
entire acquiring corporation, such reduction in authority, duties or
responsibilities shall not constitute Good Reason for purposes of this subclause
(i); (ii) a 10% or greater reduction in your level of compensation, which will
be determined based on an average of your annual Total Direct Compensation for
the prior three calendar years or, if less, the number of years you have been
employed by the Company (referred to below as the “look-back years”); or (iii) a
relocation of your place of employment by more than 30 miles, provided and only
if such change, reduction or relocation is effected by the Company without your
consent. For purposes of the foregoing, Total Direct Compensation means total
target cash compensation (annual base salary plus target annual cash incentives)
plus the grant value of equity awards, determined at the time of grant, based on
the total stock compensation (ASC Topic 718) expense associated with that award;
provided, however, that if you commenced employment with the Company during the
look-back years, only one-third of the grant value of the equity grant
attributable to commencement of employment shall be counted. means: (i) a
material diminution in your authority, duties or responsibilities; (ii) a
material reduction in your level of compensation (including base salary and
target bonus) other than pursuant to a Company-wide reduction of compensation
where the reduction affects the other executive officers and your reduction is
substantially equal, on a percentage basis, to the reduction of the other
executive officers; or (iii) a relocation of your place of employment by more
than 30 miles, provided and only if such change, reduction or relocation is
effected by the Company without your consent.
For vesting to accelerate as a result of a voluntary resignation for Good
Reason, all of the following requirements must be satisfied: (1) you must
provide notice to the Company of your intent to assert Good Reason within 120
days of the initial existence of one or more of the conditions set forth in (i)
through (iii) of the preceding paragraph; and (2) the Company will have 30 days
from the date of such notice to remedy the condition and, if it does so, you may
withdraw your resignation or may resign with no acceleration benefit. Should the
Company remedy the condition as set forth above and then one or more of the
conditions arises again within 12 months following the occurrence of a Change in
Control, you may assert Good Reason again subject to all of the conditions set
forth herein.
Separation means a “separation from service,” as defined in the regulations
under Section 409A of the Code
 
 






--------------------------------------------------------------------------------





1 Note: This definition of “Good Reason” is for the CEO, CFO, CLO & CHRO. All
other executives have the following definition of “Good Reason”:


Good Reason means: (i) a material diminution in your authority, duties or
responsibilities, provided, however, if by virtue of the Company being acquired
and made a division or business unit of a larger entity following a Change in
Control, you retain substantially similar authority, duties or responsibilities
for such division or business unit of the acquiring corporation but not for the
entire acquiring corporation, such reduction in authority, duties or
responsibilities shall not constitute Good Reason for purposes of this subclause
(i); (ii) a 10% or greater reduction in your level of compensation, which will
be determined based on an average of your annual Total Direct Compensation for
the prior three calendar years or, if less, the number of years you have been
employed by the Company (referred to below as the “look-back years”); or (iii) a
relocation of your place of employment by more than 30 miles, provided and only
if such change, reduction or relocation is effected by the Company without your
consent. For purposes of the foregoing, Total Direct Compensation means total
target cash compensation (annual base salary plus target annual cash incentives)
plus the grant value of equity awards, determined at the time of grant, based on
the total stock compensation (ASC Topic 718) expense associated with that award;
provided, however, that if you commenced employment with the Company during the
look-back years, only one-third of the grant value of the equity grant
attributable to commencement of employment shall be counted.
Forfeiture
If your Service terminates for any reason, then your Restricted Stock Units, and
any Dividend Equivalents thereon, will be forfeited to the extent that they have
not vested before the termination date, unless there is vesting acceleration in
the event of a Qualifying Termination. This means that the Restricted Stock
Units, and any Dividend Equivalents thereon, will immediately revert to the
Company. You receive no payment for Restricted Stock Units, and any Dividend
Equivalents thereon, that are forfeited. The Committee determines when your
Service terminates for this purpose.
Leaves of Absence and Part-Time Work
For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.
If you go on a leave of absence that lasts or is expected to last seven days or
longer, then vesting will be suspended during the leave to the extent provided
for in the Company’s leave policy. Upon your return to active work (as
determined by the Company), vesting will resume; however, unless otherwise
provided in the Company’s leave policy, you will not receive credit for any
vesting until you work an amount of time equal to the period of your leave.
If you and the Company or a subsidiary of the Company agree to a reduction in
your scheduled work hours, then the Company reserves the right to modify the
rate at which the Restricted Stock Units, and any Dividend Equivalents thereon,
vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company or a subsidiary of the Company pertaining
to your reduced work schedule.
The Company shall not be required to adjust any vesting schedule pursuant to
this provision. Further, the vesting schedule shall not be adjusted as described
in this provision to the extent that the adjustment would cause the Restricted
Stock Units to be subject to, or to violate, Section 409A of the Code.
Settlement / Stock Certificates
No shares of Common Stock shall be issued to you prior to the date on which the
Restricted Stock Units vest. After any Restricted Stock Units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives or
heirs, as the case may be, the number of shares of Common Stock representing
your vested Restricted Stock Units. No fractional shares shall be issued.
Section 409A
This provision applies only if the Company determines that you are a “specified
employee,” as defined in the regulations under Section 409A of the Code, at the
time of your “separation from service,” as defined in those regulations. If this
paragraph applies, then any Restricted Stock Units, and any Dividend Equivalents
thereon, that otherwise would have been settled or paid during the first six
months following your separation from service will instead be settled or paid on
the first business day following the six-month anniversary of your separation
from service, unless the settlement of those units is exempt from Section 409A
of the Code.
Stockholder Rights
The Restricted Stock Units do not entitle you to any of the rights of a
stockholder of the Company. Your rights, including rights to any Dividend
Equivalents, shall remain forfeitable at all times prior to the date on which
you vest in your Award. Upon settlement of the Restricted Stock Units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.
Units Restricted
You may not sell, transfer, pledge or otherwise dispose of any Restricted Stock
Units or rights under this Agreement other than by will or by the laws of
descent and distribution.






--------------------------------------------------------------------------------





Withholding Taxes
Regardless of any action the Company and/or, if different, the Subsidiary of the
Company which employs you (the “Employer”) take with respect to any or all
income tax (including U.S. federal, state and local tax and/or non-U.S. tax),
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including the award
of the Restricted Stock Units, the vesting of the Restricted Stock Units, the
issuance of shares of Common Stock in settlement of the Restricted Stock Units,
the subsequent sale of shares acquired at vesting, the receipt of any Dividend
Equivalents and the receipt of any dividends; and (b) do not commit to structure
the terms of this Award or any aspect of the Restricted Stock Units to reduce or
eliminate your liability for Tax-Related Items. Prior to the relevant taxable
event, you shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all withholding obligations for Tax-Related Items
of the Company and/or the Employer. With the Company’s consent, these
arrangements may include (i) withholding from any cash Dividend Equivalents or
shares of Company stock that otherwise would be issued to you when they vest,
(ii) surrendering shares that you previously acquired, (iii) deducting the
withholding taxes from any cash compensation payable to you or (iv) withholding
from proceeds of the sale of shares of Common Stock issued upon settlement of
the Restricted Stock Units. Notwithstanding the foregoing, if you are an officer
of the Company under Section 16 of the Exchange Act, any withholding or
surrender of shares of Common Stock pursuant to (i) or (ii) hereof will be
approved in advance by the Board or Committee to the extent necessary to qualify
such transaction as exempt under Exchange Act Rule 16b-3. The fair market value
of the shares you surrender, determined as of the date taxes otherwise would
have been withheld in cash, will be applied as a credit against the withholding
taxes.


The Company may refuse to deliver the shares of Common Stock to you if you fail
to comply with your obligations in connection with the Tax-Related Items as
described in this provision.
Restrictions on Resale
You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.






--------------------------------------------------------------------------------





No Retention Rights


Except to the extent provided specifically in an agreement between you and the
Company, neither this Award nor this Agreement gives you the right to be
employed or retained by the Company or a subsidiary of the Company in any
capacity; the Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause.


In accepting this Award, you acknowledge that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time, unless
otherwise provided in the Plan and this Agreement; (b) the Award is voluntary
and occasional and does not create any contractual or other right to receive
future awards of Restricted Stock Units, and any Dividend Equivalents thereon,
or benefits in lieu of Restricted Stock Units, and any Dividend Equivalents
thereon, even if Restricted Stock Units have been granted repeatedly in the
past; (c) all decisions with respect to future awards, if any, will be at the
sole discretion of the Company; (d) your participation in the Plan is voluntary;
(e) your participation in the Plan shall not create a right to further
employment with your Employer and shall not interfere with the ability of your
Employer to terminate your Service at any time with or without cause; (f) the
Award is an extraordinary item that does not constitute compensation of any kind
for services of any kind rendered to the Company or any subsidiary of the
Company, and that is outside the scope of your employment or service contract,
if any; (g) the Award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any subsidiary of the Company;
(h) in the event that you are not an employee of the Company, the Award and your
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company and, furthermore, the Award
and your participation in the Plan will not be interpreted to form an employment
or service contract or relationship with the Employer or any other subsidiary of
the Company; (i) the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty; (j) in consideration of the
Award, no claim or entitlement to compensation or damages shall arise from
termination of the Award or from any diminution in value of the Award or shares
of Common Stock acquired upon vesting of the Award resulting from termination of
Service (for any reason whatsoever and whether or not in breach of local labor
laws); (k) the Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding your participation in the
Plan or your acquisition or sale of the underlying shares of Common Stock; and
(l) you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Restricted Stock Units that will vest in any future
installments will be adjusted accordingly, as provided for in the Plan.
Repayment/Forfeiture


Any benefits you may receive hereunder shall be subject to repayment or
forfeiture as may be required to comply with (i) any applicable listing
standards of a national securities exchange adopted in accordance with Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding
recovery of erroneously awarded compensation) and any implementing rules and
regulations of the U.S. Securities and Exchange Commission adopted thereunder,
(ii) recoupment requirements under any other U.S. laws or under the laws of any
other jurisdiction and (iii) any policies adopted by the Company to implement
such requirements, all to the extent determined by the Company in its discretion
to be applicable to you.






--------------------------------------------------------------------------------





Data Privacy Notice and Consent
a)
 Data Collection and Usage.  The Company and the Employer collect, process and
use certain personal information about you, including, but not limited to, your
name, home address and telephone number, email address, date of birth, social
insurance, passport or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of all purchase rights or any other
entitlement to shares of Common Stock or equivalent benefits awarded, canceled,
exercised, purchased, vested, unvested or outstanding in your favor (“Data”),
for the purposes of implementing, administering and managing your participation
in the Plan. The legal basis, where required, for the processing of Data is your
consent.


b)
 Stock Plan Administration Service Providers.  The Company will transfer Data to
E*TRADE Financial Services, Inc. or Morgan Stanley Smith Barney, which are
assisting the Company with the implementation, administration and management of
the Plan (the “Designated Broker”). The Company may select different or
additional service providers in the future and share Data with such other
provider(s) serving in a similar manner. You may be asked to agree on separate
terms and data processing practices with the Designated Broker, with such
agreement being a condition to the ability to participate in the Plan.


c)
 International Data Transfers.  The Company and the Designated Broker are based
in the United States. Your country or jurisdiction may have different data
privacy laws and protections than the United States. For example, the European
Commission has issued a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program (which the Company currently is not). The Company’s legal
basis, where required, for the transfer of Data is your consent.


d)
 Data Retention. The Company will hold and use Data only as long as is necessary
to implement, administer and manage your participation in the Plan, or as
required to comply with legal or regulatory obligations, including under tax,
exchange control, labor and securities laws.


e)
 Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary, and you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your salary from or employment and career with the Employer will not be
affected; the only consequence of refusing or you withdrawing consent is that
the Company would not be able to grant the Restricted Stock Units or other
equity awards to you or administer or maintain such awards.


f)
 Data Subject Rights. You may have a number of rights under data privacy laws in
your jurisdiction. Depending on where you are based, such rights may include the
right to (i) request access or copies of Data the Company processes, (ii)
rectification of incorrect Data, (iii) deletion of Data, (iv) restrictions on
processing of Data, (v) portability of Data, (vi) lodge complaints with
competent authorities in your jurisdiction, and/or (vii) receive a list with the
names and addresses of any potential recipients of Data. To receive
clarification regarding these rights or to exercise these rights, you can
contact the local human resources representative.


g)
 By accepting the Restricted Stock Units and indicating consent via the
Company’s acceptance procedure, you are declaring agreement with the data
processing practices described herein and consent to the collection, processing
and use of Data by the Company and the transfer of Data to the recipients
mentioned above, including recipients located in countries which do not adduce
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described above.


Finally, you understand that the Company may rely on a different basis for the
processing or transfer of Data in the future and/or request that you provide
another data privacy consent. If applicable, you agree that upon request of the
Company or the Employer, you will provide an executed acknowledgement or data
privacy consent form (or any other agreements or consents) that the Company
and/or the Employer may deem necessary to obtain from you for the purpose of
administering your participation in the Plan in compliance with the data privacy
laws in your country, either now or in the future. You understand and agree that
you will not be able to participate in the Plan if you fail to provide any such
consent or agreement requested by the Company and/or the Employer.






--------------------------------------------------------------------------------





Insider Trading Restrictions / Market Abuse Laws
You acknowledge that, depending on your or your broker’s country or the country
in which shares of Common Stock are listed, you may be subject to insider
trading restrictions and/or market abuse laws, which may affect your ability to
accept, acquire, sell or otherwise dispose of shares of Common Stock, rights to
shares of Common Stock (e.g., Restricted Stock Units) or rights linked to the
value of shares of Common Stock under the Plan during such times that you are
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in the applicable jurisdictions or your country).  Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders you placed before you possessed inside information. Furthermore, you
could be prohibited from (i) disclosing the inside information to any third
party and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities. You should keep in mind that third parties include fellow employees.
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy.  You understand you are responsible for ensuring
compliance with any restrictions and should consult with your personal legal
advisor on this matter.
Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be invalid or otherwise enforceable, in whole or in part, the
remaining provisions shall continue in effect.
Applicable Law
This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware (except their choice of law
provisions).
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of San Mateo County, California, U.S.A. or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Stock
Services Department.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award. Any prior agreements, commitments or
negotiations concerning this Award are superseded. This Agreement may be amended
only by another written agreement between the parties.



BY SIGNING THE NOTICE OF RESTRICTED STOCK UNIT AWARD, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.





--------------------------------------------------------------------------------





Exhibit A


Ramped Accelerator/Decelerator (0% Min Payout)
 
 
 
 
 
 
 
 
 
Index
Russell 1000 - IWB Fund
 
Performance
Payout
Scale
Perf. Period
3 years
 
>50%
200%
2:1
TSR Calc.
EQIX vs. Russell 1000
 
+50%
200%
2:1
 
 
 
 
 
 
+40%
180%
2:1
Min TSR for payout
NA
 
+30%
160%
2:1
Minimum Payout
0%
 
+25%
150%
2:1
Maximum Payout
200%
 
 
 
 
+20%
140%
2:1
 
 
 
 
 
 
+10%
120%
2:1
Performance Scale
Above Index
2:1
 
 
+1%
102%
2:1
 
Index
1:1
 
 
=
100%
1:1
 
Below Index
2:1
 
 
-1%
98%
2:1
 
 
 
 
-10%
80%
2:1
 
 
 
 
 
 
-20%
60%
2:1
 
 
 
 
 
 
-30%
40%
2:1
 
 
 
 
 
 
-35%
30%
2:1
 
 
 
 
 
 
-40%
20%
2:1
 
 
 
 
 
 
>-40%
0%
2:1
 
 
 
 



TSR calculation to include reinvested regular dividends paid by both the Company
and the Index; provided both the Company and the Index are paying regular
dividends.



